Citation Nr: 1110350	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  04-10 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include the threshold question of whether the appellant is a proper claimant for the benefit sought.

2.  Eligibility for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had uncharacterized service from January 19, 2001 to February 13, 2001, and she died in May 2001.  The appellant is the Veteran's father, and filed this appeal on behalf of the Veteran's minor dependent children (his grandchildren).

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision by the RO in St. Petersburg, Florida that denied service connection for the cause of the Veteran's death (one basis for dependency and indemnity compensation (DIC)), and for eligibility for DEA benefits.  

This case has a complicated procedural background.  The appellant, the Veteran's father, filed his claim in August 2001, stating that he had custody of his grandchildren.  He later said that he was attempting to obtain custody, and still later, that custody had been awarded to the children's father, J.E.W. (the Veteran's widower).  The appellant then perfected an appeal of the RO's January 2003 decision.

The Board remanded the appeal in June 2007 for additional procedural and evidentiary development, and the case was subsequently returned to the Board.  A Board hearing was requested and scheduled, but the appellant failed to report for such hearing.  

After the case was remanded to the agency of original jurisdiction, additional evidence was received demonstrating that the custodian of the children is not the appellant, but instead is their paternal grandmother, L.G., the Veteran's mother-in-law.

In February 2010, L.G. filed a new claim for DIC benefits on behalf of the Veteran's minor children, and submitted documents demonstrating that she has custody of the children.  Her claim was denied in a December 2010 decision by the St. Petersburg RO.  As L.G. has not appealed the RO's December 2010 denial, her claim is not in appellate status and will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2010).


FINDINGS OF FACT

1.  The appellant (the Veteran's father) filed this appeal on behalf of the Veteran's four minor children.

2.  Since at least January 2002, the appellant has not been the custodian of the Veteran's children.

3.  In 2008, prior to the promulgation of a decision in this appeal, custody of the Veteran's minor children was awarded to the children's paternal grandparents.


CONCLUSION OF LAW

The appellant (the Veteran's father) is not the proper claimant on behalf of the children, and the appeal is dismissed without prejudice.  38 U.S.C.A. §§ 1310, 1313 (West 2002); 38 C.F.R. § 3.57 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has made clear that he is seeking service-connected death benefits on behalf of the Veteran's four minor dependent children (his grandchildren).  

The surviving spouse is first in line to receive DIC benefits, assuming the spouse qualifies as a surviving spouse for VA benefits purposes.  If the surviving spouse does not qualify, or if the surviving spouse has not filed a claim, or if there is no surviving spouse, a qualifying surviving child of the deceased veteran is next in line to receive DIC payments, if awarded.  38 C.F.R. §§ 3.5, 3.152.  The Veteran's widower has not filed a claim, and it appears that the Veteran's children qualify as surviving children.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  

The appellant, the Veteran's father, filed his claim in August 2001, stating that he had custody of  his grandchildren.  He later said that he was attempting to obtain custody, and still later, that custody had been awarded to the children's father, J.E.W. (the Veteran's widower).  

By a letter to the appellant dated in October 2008, the RO informed him that since the Veteran's husband (J.E.W.) had obtained custody of the children, J.E.W. had become the proper claimant on behalf of the children.  The RO asked the appellant to submit evidence showing that he had custody of his grandchildren.

In response, by a statement dated in October 2008, the appellant said that J.E.W. had custody of the Veteran's children.  He submitted August 2007 court records from the State of Florida reflecting that the Veteran's children were placed under protective supervision services in May 2007, and resided with their paternal grandmother, L.G., in her home.

As noted above, in February 2010, L.G. filed a new claim for DIC benefits on behalf of the Veteran's minor children, and submitted court records dated in 2008 from the State of Florida reflecting that the children lived with their father from May to November 2007, and had been living with their paternal grandparents since November 2007.  The records reflect that the Veteran's children were adjudicated dependent and continued to reside with their paternal grandparents, who were their temporary custodians.  It was planned that the paternal grandparents would become their permanent guardians.

By a statement dated in February 2010, L.G. stated that she had custody of the Veteran's four minor children, and that the appellant does not have custody.

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought. If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish his status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

As the evidence and the appellant's own statements demonstrate that he does not have custody of the Veteran's four minor dependent children, the Board finds that he is not a proper claimant for VA death benefits on their behalf, and his appeal is dismissed without prejudice.  Accordingly there is no need to proceed with a merits analysis as to whether entitlement to DIC, and DEA benefits are warranted.

ORDER

The appeal as to the issue of service connection for the cause of the Veteran's death is dismissed.

The appeal as to the issue of eligibility for DEA benefits is dismissed.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


